Citation Nr: 1312587	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  04-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this case has been advanced on the Board's docket.

The Veteran served on active duty from September 1966 to September 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2002 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2007, in September 2008, and in June 2009, the Board remanded the claim for further evidentiary and procedural development. 

In a decision in January 2011, the Board denied the claim.  The Veteran then appealed the Board's decision to United States Court of Appeals for Veterans Claims (Court).  In August 2012 in a memorandum decision, the Court vacated and remanded the Board's decision of the Board for further development and readjudication consistent with the Court's decision.

The claim for an earlier effective date for the award of service connection for diabetes mellitus has been raised by the record and is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are posttraumatic stress disorder, rated 70 percent; residuals of prostate cancer, rated 40 percent; diabetes mellitus, type II, rated 20 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; peripheral neuropathy of the left lower extremity, rated 10 percent; peripheral neuropathy of the right upper extremity, rated 10 percent; and peripheral neuropathy of the left upper extremity, rated 10 percent; the combined rating is 90 percent. 


2.  The Veteran last worked in 1987. 

3.  The service-connected disabilities prevent the Veteran from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim is granting, VCAA compliance need not be further addressed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 



The Veteran served on active duty from September 1966 to September 1968. He was born in December 1947 and graduated from high school.  In addition, the records indicate he completed a year to a year and a half of college in the field of accounting. 

Since service, the Veteran has been employed as a warehouseman, construction laborer, a carpenter's helper, and a truck driver in the chemical, grocery, and freight industries. 

The Veteran has now filed a claim for a total disability rating for compensation based on individual unemployability. 

The record shows that in 1980 the Veteran injured his back, which required surgical treatment.  In 1987, the Veteran re-injured his back and his private physicians recommended against surgical intervention.  The Veteran has not worked since May 1987. In a rating decision in January 1993, the RO denied service connection for the back disability. 

In May 1996, a Social Security Administrative Law Judge determined that the Veteran was disabled due to chronic low back pain with radiculopathy.  In September 1999, the Social Security Administration continued the disability benefits finding that the Veteran was disabled primarily due to the back condition, but also included an affective disorder.  In August 2007, the Social Security Administration notified VA that the Veteran was considered disabled because he was suffering from a degenerative back and affective and mood disorders. 

In July 1999, VA records show that a social worker indicated that the Veteran's posttraumatic stress disorder made him unemployable due to memory and concentration problems. 





On VA examination in February 2000, the Veteran complained of sleep disturbance, recurrent nightmares, anhedonia, isolation, and a startle response.  He also complained of significant decreased concentration and passive suicidal ideation.  It was noted that the Veteran had worked until 1987 when he was injured on job.  The Veteran stated that he could not finish vocational rehabilitation because of difficulty with concentration.  The final diagnosis was posttraumatic stress disorder and the Global Assessment of Functioning (GAF) score was 45 to 50. 

In January 2002, the RO granted service connection for diabetes mellitus and assigned a 20 percent rating. 

On VA examination in September 2002, the Veteran stated that he was on medication for posttraumatic stress disorder.  It was noted that he last worked as a truck driver in 1987 and had been unable to work since then because of a back problem.  On mental status examination, the Veteran described a loss of attention while driving or measuring items when working in his workshop.  He tried returning to school but left due to concentration problems and he did not like being around others.  The GAF score was 55. 

In June 2006, the RO granted service connection for peripheral neuropathy of the left lower extremity and the right lower extremity and assigned a 10 percent rating for each disability. 

In March 2007, the RO granted service connection for prostate cancer and assigned a 30 percent after a period of convalescence. 

In July 2007, the Veteran was granted service connection for erectile dysfunction and he was awarded special monthly compensation for loss of a creative organ. 

On VA examination in December 2007, the Veteran described self catheterization every other day. 



On VA examination in April 2008, the Veteran stated that as a result of his prostate cancer he had incontinence, which made him self-conscious and his erectile dysfunction contributed to depression and marital problems.  The VA examiner concluded that the Veteran had chronic posttraumatic stress disorder and the GAF score was 50.  The VA examiner commented that the Veteran's physical health had also declined and this caused marital strain, but posttraumatic stress disorder was not linked to any changes in function.  The VA examiner concluded that there was not total occupational and social impairment due to posttraumatic stress disorder.  In addition, the posttraumatic stress disorder also did not result in deficiencies in judgment, thinking, family relations, work, and mood.   

In a rating decision dated in March 2008, service-connected residuals of prostate cancer were increased to 40 percent. 

In June 2008, the Veteran stated that besides posttraumatic stress disorder his incontinence created additional problems for the workplace, that is, frequent changes of absorbent materials and odor. 

In February 2009, the Veteran stated that he needed medication to sleep because of posttraumatic stress disorder, which prevented him from resuming his job as a truck driver under the regulations of the U. S. Department of Transportation.  Also, his diabetes, peripheral neuropathy, and high blood pressure prevented him from obtaining a commercial driver's license. 

On VA examination in August 2009, the VA examiner noted the Veteran had not worked as a truck driver since 1988 due to a back injury.  The VA examiner characterized the Veteran's posttraumatic stress disorder as in partial remission and the GAF score was 55 and that there had not been any change in occupational or social functioning since the last VA examination in November 2008.  The VA examiner concluded that the Veteran was not totally occupationally and socially impaired due to the posttraumatic stress disorder.  



The VA examiner stated that the Veteran's posttraumatic stress disorder was not severe enough to prevent the Veteran from working in his former occupation, rather the Veteran had not worked because of a back injury. 

In August 2009, the Veteran was also afforded a VA examination to address whether the service-connected physical disabilities resulted in unemployability.  The Veteran's diabetes was stable and well controlled with medication.  Except for peripheral neuropathy, the Veteran did not have any other complications associated with diabetes such as peripheral vascular disease or visual disorders.  He had no history of hyperglycemia or ketoacidosis.  The VA examiner noted the Veteran had peripheral neuropathy in the upper and lower extremities.  Examination showed sensory loss in the hands and from the knees to the feet, but not any motor loss, strength, or reflexes.  The VA examiner stated that this had a significant effect on occupational functioning due to pain and limited mobility, but the diabetes and peripheral neuropathy did not preclude physical light duties or sedentary employment. 

The VA examiner also considered the residuals of prostate cancer and concluded that urinary incontinence could result in increased absenteeism, but did not preclude light duty or sedentary employment. 

In a rating decision in January 2010, the RO granted service connection for peripheral neuropathy of the right and left upper extremities and assigned a 10 percent rating for each extremity. 

As of January 2010, the Veteran's service-connected disabilities were: posttraumatic stress disorder, rated 70 percent; residuals of prostate cancer, rated 40 percent; diabetes mellitus, type II, rated 20 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; peripheral neuropathy of the left lower extremity, rated 10 percent; peripheral neuropathy of the right upper extremity, rated at 10 percent; and peripheral neuropathy of the left upper extremity, rated 10 percent. The combined rating is 90 percent. 


In August 2010, the Board requested an expert opinion from the Veterans Health Administration (VHA) and asked that a VHA expert in physiatry to review the record and furnish an opinion on the following question:  Did the combination of the Veteran's service-connected disabilities, namely, posttraumatic stress disorder, diabetes mellitus with complications of peripheral neuropathy of the upper and lower extremities, and residuals of prostate cancer with erectile dysfunction, preclude the Veteran from securing or following substantial gainful employment, considering such factors as his educational level and occupational experiences? 

The VHA expert, a specialist in physiatry, stated that the Veteran was not unemployable from a physiatric standpoint.  The medical evidence demonstrated the Veteran had normal muscle strength, mild sensory loss, and no evidence of muscle atrophy or abnormal muscle tone or movements in all extremities.  The VHA expert stated that with stable posttraumatic stress disorder, diabetes, peripheral neuropathy, and residuals of prostate cancer, the Veteran's service-connected disabilities did not preclude the Veteran from securing or following substantial gainful employment, considering his educational level and occupational experiences.  

In February 2013, the Veteran submitted a report from J.L.D., Ph.D., and a Certified Rehabilitation Counselor, who interviewed the Veteran and reviewed the record.  Dr. D. indicated that review of the record showed that the Veteran had been unemployable due solely to PTSD symptoms since approximately 1998 when he was assigned a GAF score of 41.  Additionally, in his interview, the Veteran reported that he had recently had an artificial urinary sphincter implanted, and that this required a five to ten minute process each time he needed to urinate, which he reported occurred at least once per hour.  Dr. D. noted that the Veteran would likely require bathroom breaks fifteen to thirty minutes out of every hour of work, which would be a barrier to substantially gainful employment.  Dr. D. also stated that because the Veteran had not driven a truck for more than 20 years he could not be considered to have a transferrable work skill in that or any other field.  



Dr. D. found that the combination of the Veteran's service connected psychological and physical conditions precluded the Veteran from securing or engaging in substantially gainful employment.  

When the Veteran filed his claim for a total disability rating, posttraumatic stress disorder was rated 70 percent and the Veteran already met the threshold percentage standard for consideration of a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(a), that is, at least a single service-connected disability ratable at 60 percent or more. 

In addition, since then diabetes and complications of diabetes have been service connected as well as residuals of prostate cancer and complications of prostate cancer. 

Since the percentage criteria are met, then the remaining question is whether the Veteran's service-connected disabilities alone preclude the Veteran from securing and following a substantially gainful occupation. 38 C.F.R. § 4.16(a). 

Consideration has been given to the Veteran's level of education and employment history, but not to his age or the impairment caused by any nonservice-connected disability.  38 C.F.R. §§ 4.16, 4.19. 

A social worker in 1999 concluded that the Veteran's posttraumatic stress disorder prevented the Veteran from working.  Dr. D. also found that the Veteran's PTSD symptoms prevented him from working.  

While other opinions of record found that the PTSD alone did not render the Veteran unemployable, only the VHA opinion and Dr. D.'s opinion considered all of the service connected disabilities together.  





The VHA expert concluded that the Veteran was not unemployable but did not fully explain his conclusion, relied in part on the role of the non-service connected back disability on the Veteran's disability picture, and recommended additional evidentiary development in the form of a functional capacity evaluation.  The Court in its memorandum decision found that the Board had erred in relying on this opinion as a basis for denying the Veteran's claim.

In contrast, Dr. D., who has training as a vocational expert, focused on the role of the service-connected disabilities alone in concluding that the Veteran was unemployable as a result of his PTSD, residuals of prostate cancer, and diabetes mellitus with peripheral neuropathy.  Dr. D's opinion reflects a thorough review of the evidence of record as well as an extensive interview with the Veteran.

In weighing the evidence, the Board finds that the opinion of Dr. D. is persuasive evidence in favor of the claim and outweighs the evidence against the claim and the Veteran prevails. 


ORDER

A total disability rating for compensation based on individual unemployability is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


